EXECUTIVE RETIREMENT AGREEMENT

EXECUTIVE RETIREMENT AGREEMENT (the “Agreement”) by and between Stanley Black &
Decker, Inc., a Connecticut corporation (the “Company”), and John F. Lundgren
(the “Executive”), dated July 21, 2016 and effective as of the Effective Date
(as defined in Section 1 below).

WITNESSETH:

WHEREAS, the Company and the Executive are parties to a Second Amended and
Restated Employment Agreement, dated November 2, 2009 (the “Prior Agreement”),
pursuant to which the Executive provides services to the Company and the Company
provides certain compensation and benefits to the Executive;

WHEREAS, the Executive currently serves as the Chief Executive Officer and
Chairman of the Board of Directors of the Company (the “Board”);

WHEREAS, the Executive and the Board have determined that it is in the
Executive’s and the Company’s best interests for the Executive to resign from
his position as Chief Executive Officer of the Company but to remain employed by
the Company thereafter for a transitional period during which the Executive will
be employed as a special advisor to the Company (“Special Advisor”) prior to
retiring from all of his positions with the Company;

WHEREAS, simultaneously with the execution of this Agreement, the Company and
the Executive have entered into a Second Amended and Restated Change in Control
Severance Agreement, dated as of the date hereof (“CIC Severance Agreement”);
and

WHEREAS, the Company and the Executive mutually desire to enter into this
Agreement, which shall replace and supersede the Prior Agreement in its entirety
as of the Effective Date (except as specifically set forth in this Agreement)
and pursuant to which the Executive shall continue to provide services to the
Company from and after the Effective Date in exchange for certain compensation
and benefits as provided in this Agreement.

NOW, THEREFORE, it is hereby agreed as follows:

1. EFFECTIVENESS; TERM.

(a) EFFECTIVENESS; TERM. This Agreement shall become effective on July 31, 2016
(the “Effective Date”). The term of employment of the Executive by the Company
hereunder shall commence on the Effective Date and shall continue until
April 30, 2017 (the “Retirement Date” and, the Executive’s termination of
employment on such date, “Retirement”), unless terminated earlier in accordance
with Section 6 of this Agreement (such period of employment hereunder, the
“Term”).

(b) RESIGNATION AS CEO; ANNOUNCEMENT.

(i) RESIGNATION AS CEO. Effective as of the Effective Date, the Executive shall
resign from his position as Chief Executive Officer of the Company. Such
resignation shall be automatic and without any further action on the part of the
Executive or the Company, and the Executive shall execute such additional
documentation with respect thereto as reasonably requested by the Company. The
Executive and the Company intend and anticipate that the Executive’s resignation
from his position as the Chief Executive Officer of the Company and transition
to the position of Special Advisor shall not constitute a “separation from
service” for purposes of Section 409A of the Internal Revenue Code of 1986, as
amended (“Code”), and the regulations promulgated thereunder (“Section 409A”).

(ii) ANNOUNCEMENT. The contents of the Company’s press release announcing the
Executive’s resignation as the Chief Executive Officer of the Company and
transitional role as Special Advisor shall be mutually agreed by the Company and
the Executive.

2. POSITION AND DUTIES; LOCATION.

(a) CONTINUATION AS CHAIRMAN. From and after the Effective Date and until
December 31, 2016, the Executive shall continue to serve as a member of the
Board and as the Chairman of the Board (“Chairman”). In his capacity as
Chairman, the Executive shall continue to have the duties and responsibilities
designated for such position in the Amended and Restated By-Laws of the Company
and such other duties as may be specified by the Board from time to time which,
in each case, shall be consistent with the Executive’s duties as Chairman prior
to the Effective Date. Effective as of the earlier of the date that the
Executive’s employment with the Company is terminated in accordance with
Section 6 of this Agreement and December 31, 2016, the Executive shall be deemed
to have resigned as Chairman and as a member of the Board, and such resignation
shall be automatic and without any further action on the part of the Company or
the Executive, and the Executive shall execute such additional documentation
with respect thereto as reasonably requested by the Company.

(b) SPECIAL ADVISOR. From and after the Effective Date and until the Retirement
Date (or, if earlier, the Date of Termination of the Executive’s employment in
accordance with Section 6 of this Agreement), the Executive shall continue
employment with the Company in the position of a Special Advisor. In such
capacity, the Executive shall report directly to the Board and, to the extent
requested by the Board, shall advise and assist the Chief Executive Officer of
the Company and other senior executives of the Company on matters relating to
the operation and strategic initiatives of the Company, and shall have such
other duties and responsibilities as the Board may specify from time to time.
The Executive shall, unless his services are earlier terminated pursuant to
Section 6 of the Agreement, be deemed to retire from all positions of any kind
with the Company and its subsidiaries and affiliates on the Retirement Date, and
such retirement shall be automatic and without any further action on the part of
the Company or the Executive, and the Executive shall execute such other
documentation with respect thereto as reasonably requested by the Company.

(c) LOCATION. During the Term, the Executive shall be based at the Company’s
principal headquarters in New Britain, Connecticut, except for travel reasonably
required for the performance of the Executive’s duties hereunder.

(d) AVAILABILITY. During the Term, the Executive shall devote the time and
effort reasonably required to fulfill his duties and responsibilities hereunder;
provided that the Executive’s availability to perform services as a Special
Advisor shall be no less than the Executive’s availability to perform services
prior to the Effective Date. It shall not be considered a violation of the
foregoing for the Executive to manage his personal investments or, subject to
the approval of the Board with respect to the period prior to January 1, 2017,
to serve on corporate, industry, civic or charitable boards or committees, so
long as such activities do not significantly interfere with the performance of
the Executive’s duties hereunder; provided, however, that, notwithstanding the
foregoing, it is expressly understood and agreed that, with respect to a board
or committee on which the Executive serves on the date hereof, the continued
conduct of such activities by the Executive subsequent to the Effective Date on
the same basis as prior to the Effective Date, shall be permitted without any
further approval and shall be deemed not to interfere with the performance of
the Executive’s responsibilities to the Company.

3. COMPENSATION AND BENEFITS.

(a) BASE SALARY. During the Term, the Executive shall receive a base salary at
an annualized rate of $1,400,000 (such annualized amount, the “Base Salary”),
payable in accordance with the Company’s regular payroll practice for its senior
executives, as in effect from time to time.

(b) ANNUAL CASH BONUS. During the Term, the Executive shall continue to
participate in the Company’s Management Incentive Compensation Plan, as amended,
or any successor thereto (the “MICP”) as set forth below:

(i) 2016 ANNUAL CASH BONUS. The Executive’s annual cash bonus award under the
MICP for the Company’s 2016 fiscal year (“FY 2016”) shall be determined and
settled in accordance with its terms and the terms of the MICP, based on the
level of attainment of applicable performance goals for FY 2016, in each case,
on a basis no less favorable than applicable to the most senior executives of
the Company.

(ii) 2017 ANNUAL CASH BONUS. With respect to the Company’s 2017 fiscal year (“FY
2017”), the Executive shall be awarded an annual target bonus opportunity under
the MICP (“2017 MICP Award”) equal to the Executive’s annual target bonus
opportunity under the MICP for FY 2016 (as described below) and the applicable
performance goals shall be the corporate performance goals under the MICP for FY
2017 that are applicable to most senior executives of the Company. The
determination and settlement of the 2017 MICP Award shall be in accordance with
the terms of the MICP and shall be based on the level of attainment of
applicable performance goals, as determined by the Compensation and Organization
Committee of the Board; provided that the attainment of such performance goals
shall be determined on a basis no less favorable than applicable to 2017 MICP
Awards held by the most senior executives of the Company. The Executive’s target
bonus opportunity pursuant to the MICP with respect to FY 2017 shall equal 150%
(the “Target Bonus Percentage”) of the Base Salary in effect for the Executive
at the beginning of FY 2017, with a threshold potential award equal to 75% of
such Base Salary and a maximum potential award equal to 300% of such Base
Salary.

(iii) TIMING OF PAYMENTS. Any cash bonuses payable to the Executive shall be
paid at the time the Company normally pays such bonuses to its senior executives
in accordance with the terms of the MICP, but in no event later than March 15 of
the calendar year following the calendar year in which such cash bonuses are
earned. In the event that the Executive participates in the MICP for less than a
full fiscal year of the Company for any reason (including FY 2017), the annual
cash bonus award for such partial year shall be pro-rated to reflect the number
of complete months that the Executive was an active employee during such fiscal
year.

(c) EQUITY AWARDS.

(i) OUTSTANDING AWARDS. All equity awards granted to the Executive under the
Company’s 2013 Long-Term Incentive Plan and any predecessor or successor plan
thereto (collectively, the “Company Stock Plans”) and outstanding on the
Effective Date shall be forfeited or vested and settled in accordance with the
terms of the applicable Company Stock Plan and award agreement (including the
retirement provisions thereunder, which the Executive satisfies as of the date
hereof) as in effect immediately prior to the Effective Date. Schedule A
attached hereto sets forth each equity award outstanding as of the date hereof,
the number of shares of Company common stock (“Common Stock”) underlying such
equity award, the vesting dates and the settlement dates (if different) for each
such equity award, the exercise price and expiration date, in the case of any
stock option.

(ii) FY 2016 AWARDS. The Company shall grant to the Executive, at the time in
2016 that annual awards of stock options and time vesting restricted stock units
are granted to senior executives of the Company, (A) restricted stock units (“FY
2016 RSUs”), which number of FY 2016 RSUs shall be determined by the Board such
that the aggregate grant date value (as determined for purposes of the Company’s
financial reporting (“Grant Date Value”)) of the shares of Common Stock
underlying the FY 2016 RSUs shall equal the Grant Date Value of the restricted
stock units granted to the Executive in 2015 (“FY 2015 RSUs”) and (B) stock
options (“FY 2016 Options” and, together with FY 2016 RSUs, “FY 2016 Equity
Awards”) to purchase Common Stock, which number of FY 2016 Options shall be
determined by the Board such that the aggregate Grant Date Value of such FY 2016
Options shall equal the Grant Date Value of the stock options granted to the
Executive in 2015 (“FY 2015 Options”). The FY 2016 Equity Awards shall be
granted under, and subject to the terms and conditions of, the Company’s 2013
Long-Term Incentive Plan or a successor thereto, and shall be subject to the
terms and conditions set forth in the Company’s customary award agreements with
terms and conditions no less favorable than those applicable to the most senior
executives of the Company, except that (1) the FY 2016 Equity Awards shall
become vested and nonforfeitable 50% on the first anniversary of the Retirement
Date and 50% on the second anniversary of the Retirement Date (each such vesting
date, an “Anniversary Date”), conditioned on the Executive’s continued
employment through the Retirement Date and compliance in all material respects
with the noncompetition and nondisparagement covenants set forth in Sections
10(b) and 10(d), respectively, of this Agreement (the “Covenants”) through the
applicable Anniversary Date (except as provided in the following clause (2)),
(2) upon termination of the Executive’s employment hereunder prior to the
Retirement Date (x) without Cause or for Good Reason (excluding retirement), any
unvested FY 2016 Equity Awards shall vest in full on the Retirement Date,
subject solely to the Executive’s compliance in all material respects with the
Covenants prior to the Retirement Date or (y) due to the Executive’s death or
Disability, any unvested FY 2016 Equity Awards shall vest in full on the date of
death or Disability Effective Time (as applicable), (3) notwithstanding the
foregoing, in the event (x) the Executive’s employment hereunder is terminated
by the Company for Cause or by Executive without Good Reason (including a
retirement) prior to the Retirement Date or (y) the Executive fails to comply in
all material respects with the Covenants prior to an Anniversary Date (or, in
the case of a termination of employment set forth in item (x) of clause
(2) above, prior to the Retirement Date), then any unvested FY 2016 Equity
Awards shall be immediately forfeited, (4) vested FY 2016 RSUs shall be settled
on the applicable Anniversary Date, except in the case of FY 2016 RSUs that vest
due to the Executive’s death or Disability, which shall be settled on or before
the 30th day following such event, (5) for the avoidance of doubt, except as
provided in clause (6) below, the FY 2016 Equity Awards shall not be subject to
the provisions under the Company’s outstanding equity award agreements relating
to retirement, and (6) the FY 2016 Options shall, to the extent vested, remain
exercisable until the tenth anniversary of the grant date following the
termination of the Executive’s employment for any reason other than by the
Company for Cause. The FY 2016 RSUs shall accrue dividends, which shall vest at
the same time as the related FY 2016 RSUs and shall be payable as soon as
practicable, but within 15 days of the date that the related FY 2016 RSUs are
settled.

(d) OTHER BENEFITS. While the Executive is employed during the Term: (i) the
Executive shall be entitled to participate in all tax-qualified and
non-qualified savings, employee stock ownership, employee stock purchase,
deferred compensation and retirement and supplemental retirement plans that are
generally made available to the Company’s senior executives, and shall be
entitled to participate in all fringe benefit and perquisite practices, policies
and programs of the Company made available to the senior executives of the
Company, including but not limited to the Company’s executive car program,
financial planning services, executive life insurance program, executive
long-term disability program and executive physical program (provided that, in
each case, such participation and the level of benefits shall be no less
favorable than that available to senior executives of the Company); and (ii) the
Executive and/or the Executive’s eligible dependents, as the case may be, shall
be eligible for participation in, and shall receive all benefits under, all
welfare benefit plans, practices, policies and programs provided by the Company,
including, any medical, flexible spending, prescription, dental, short- and
long-term disability, employee life insurance, group life insurance, accidental
death and travel accident insurance plans and programs, in each case, to the
same extent, at the same level, and subject to the same terms and conditions, as
are made available to the senior executives of the Company.

(e) VACATION. The Executive shall be entitled to (i) with respect to the period
commencing on the Effective Date and ending on December 31, 2016, four (4) weeks
paid vacation, which shall be subject to reduction for the number of vacation
days accrued and used by the Executive during the portion of FY 2016 that
elapses prior to the Effective Date and (ii) with respect to the period
commencing on January 1, 2017 and ending on the Retirement Date, four (4) weeks
paid vacation, pro-rated for the portion of FY 2017 that elapses prior to the
Retirement Date.

(f) EXPENSES. The Company shall pay or reimburse the Executive for reasonable
out-of-pocket expenses incurred by the Executive during the Term in the
performance of the Executive’s services under this Agreement, in accordance with
Company policy for its senior executives and subject to the Reimbursement Rules
(as defined in Section 6(e) below); provided that the Company shall also pay or
reimburse the Executive (in accordance with Company policy for its senior
executives and subject to the Reimbursement Rules) for reasonable out-of-pocket
expenses incurred by the Executive during the period commencing on the Effective
Date and ending on December 31, 2018 in connection with the Executive’s
attendance at meetings of the Board of Directors of the National Association of
Manufacturers (“NAM”), while the Executive serves as such Board’s Vice Chair
and/or Chair (such benefit, the “NAM Benefit”)); provided further, that the
Company shall continue to be a participating member of NAM until December 31,
2018.

(g) INDEMNIFICATION. To the fullest extent permitted by the Company’s
certificate of incorporation and by-laws, or, if greater, by the laws of the
State of Connecticut, the Company shall promptly indemnify and hold harmless the
Executive for all amounts (including, without limitation, judgments, fines,
settlement payments, losses, damages, costs, expenses (including reasonable
attorneys’ fees), ERISA excise taxes, or other liabilities or penalties and
amounts paid or to be paid in settlement) incurred or paid by the Executive in
connection with any action, proceeding, suit or investigation (the “Proceeding”)
to which the Executive is made a party, or is threatened to be made a party, by
reason of the fact that he is or was a director, officer or employee of the
Company or is or was serving at the request of the Company as a director,
officer, member, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, including service with respect to employee
benefit plans, programs or arrangements, whether or not the basis of such
Proceeding is the Executive’s alleged action in an official capacity. Such
indemnification shall continue even if the Executive has ceased to be a
director, employee or agent of the Company or other affiliated entity and shall
inure to the benefit of the Executive’s heirs, executors and administrators. The
Company shall advance to the Executive all reasonable costs and expenses
incurred by him in connection with a Proceeding within fifteen (15) calendar
days after receipt by the Company of a written request from the Executive for
such advance. Such request shall include an undertaking by the Executive to
timely repay the amount of such advance if it shall ultimately be determined
that he is not entitled to be indemnified against such costs and expenses. The
Company also agrees to maintain a director’s and officers’ liability insurance
policy covering the Executive to the extent the Company provides such coverage
for its other senior executive officers. Following the Term, the Company shall
continue to maintain a directors’ and officers’ liability insurance policy for
the benefit of the Executive which is no less favorable than the policy covering
other senior executives of the Company.

(h) RETIREE MEDICAL. The Company shall ensure that the Executive and his
eligible dependents shall have access to retiree medical insurance coverage from
a reputable carrier until the Executive shall first become eligible for Medicare
(or in the event of his death, until he would have first become eligible). Such
coverage shall be on terms and conditions no less favorable than generally made
available to other Company retirees (or if there are no other such retirees, on
terms and conditions no less favorable than in effect immediately prior to Date
of Termination). The cost of such coverage shall be borne solely by the
Executive (or in the event of his death, his eligible dependents), except to the
extent that the Company generally bears such costs for its senior executives, in
which case, such payment or reimbursement by the Company shall be subject to the
Reimbursement Rules, if applicable.

4. PAYMENTS AND BENEFITS AT RETIREMENT.

(a) ACCRUED BENEFITS. Upon the Executive’s Retirement on the Retirement Date,
(1) the Company shall pay to the Executive (or his estate, beneficiary or legal
representative, as applicable) in a lump sum in cash within ten (10) business
days after the Retirement Date, (i) any portion of the Executive’s Base Salary
through the Retirement Date that has not yet been paid, (ii) any earned annual
bonus that has not been paid (or previously deferred) for any previous fiscal
year of the Company, including with respect to the FY 2016 as provided under
Section 3(b)(i) and (iii), and (iii) any amount needed to reimburse the
Executive for any unreimbursed business expenses properly incurred by the
Executive in accordance with Company policy prior to the Retirement Date and
subject to the Reimbursement Rules, (2) the Company shall also pay or provide to
the Executive (or the Executive’s estate, beneficiary, or legal representative,
as the case may be) all compensation and benefits payable to the Executive under
the terms of the Company’s compensation and benefit plans, programs or
arrangements as in effect immediately prior to the Retirement Date, in
accordance with the terms of such plans, programs or arrangements, (3) the 2017
MICP Award determined and paid as set forth in Section 3(b)(ii) and (iii), and
(4) all outstanding equity awards will vest and be settled in the manner
described under Section 3(c) of this Agreement, with (x) equity awards
outstanding on the date hereof vesting and being settled in accordance with
Section 3(c)(i), and (y) FY 2016 Equity Awards vesting and being settled in
accordance with Section 3(c)(ii). The Company shall also provide the Executive
and/or his eligible dependents with access to retiree medical coverage in
accordance with Section 3(h) following the provision of the Continued Welfare
Benefit Coverage as pursuant to Section 4(b).

(b) CONTINUATION OF BENEFITS. During the twenty-four (24) month period (the
“Continuation Period”) following the Executive’s Retirement on the Retirement
Date, the Company shall reimburse the Executive for the cost of any premiums
paid by the Executive to obtain continued medical, dental, vision and
prescription drug coverage (“Continued Welfare Benefit Coverage”) or shall
directly pay the cost of such coverage; provided that any such reimbursement
shall be subject to the Reimbursement Rules and shall be for coverage levels
(single vs. family coverage) that are substantially the same as the Executive’s
level of coverage under the applicable Company benefit plan immediately prior to
the Retirement Date. The Continued Welfare Benefit Coverage received by the
Executive during the Continuation Period may be provided, at the Executive’s
written election no later than thirty (30) days prior to the Retirement Date,
pursuant to (i) the Company’s benefit plans providing such coverage to senior
executives of the Company (including, if permitted under the applicable Company
plan, pursuant to the continuation of coverage requirements under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)),
(ii) Medicare (including Parts A, B, C (Medicare Advantage) and D thereunder) or
a Medicare supplement (Medigap), (iii) the group medical health plan that is
provided to the Executive’s spouse by the spouse’s employer or (iv) a
combination of the coverages described in the foregoing clauses (i)-(iii).

(c) CONTINUATION OF LIFE INSURANCE COVERAGE. During the Continuation Period, the
Company shall provide the Executive with life insurance coverage with an
aggregate death benefit that is at least equal to the aggregate death benefit
under the life insurance plans, policies and programs provided to the Executive
immediately prior to the Retirement Date, on terms and conditions no less
favorable than as applicable to the Executive immediately prior to the
Retirement Date.

(d) COMPANY AUTOMOBILE. As soon as practicable after the Executive’s Retirement
on the Retirement Date (but not later than thirty (30) days thereafter), the
Company shall transfer to the Executive ownership and title to the
Company-provided automobile made available to, and used by, the Executive
immediately prior to the Retirement Date.

(e) OFFICE SPACE; ADMINISTRATIVE SUPPORT. Upon the Executive’s Retirement on the
Retirement Date and until the third anniversary thereof, the Company shall make
available to the Executive (i) reasonably furnished office space at the
Company’s headquarters in New Britain, CT (or at a location outside of the
Company’s headquarters reasonably chosen by the Executive) that is commensurate
with the Executive’s status as the former Chief Executive Officer of the Company
and (ii) executive secretarial services at levels reasonably requested by the
Executive but in no event greater than the level of executive secretarial
services provided to the Executive prior to the Retirement Date.

(f) NAM BENEFIT. Following the Executive’s Retirement on the Retirement Date,
the Company shall continue to provide the Executive with the NAM Benefit through
December 31, 2018.

(g) EXECUTION OF RELEASE. As a condition of receiving the payments and benefits
provided under this Section 4 (other than those under Sections 4(a)(1), (2),
(3) and (4)(x)), the Executive shall be required to execute, deliver and not
revoke, the mutual release attached hereto as Exhibit A (the “Release”), such
Release to be delivered by the Executive and become irrevocable no later than
sixty (60) calendar days following the Retirement Date. If the Release has not
been executed, delivered and become irrevocable by the Executive within the
statutory revocation period and on or prior to the sixtieth (60th) day following
the Retirement Date, all benefits provided under this Section 4 (other than
those under Sections 4(a)(1), (2), (3) and (4)(x)) shall cease or be forfeited.
Notwithstanding the foregoing, if the Company does not execute and deliver the
Release to the Executive within two (2) business days following the Executive’s
delivery of the Release to the Company, then any requirement for the Executive
to execute, deliver and not revoke the Release as a condition of receiving any
benefits under this Section 4 will have no effect, and the Executive shall be
entitled to receive any benefits for which the Executive otherwise qualifies
under this Section 4, and the prior execution of the Release by the Executive
shall be void and of no force or effect.

5. POST-RETIREMENT AVAILABILITY. During the Term and after the Retirement Date ,
if reasonably requested by the Company, the Executive shall use reasonable best
efforts, subject to his other commitments, to make himself available to assist
at mutually agreeable times in connection with any pending or future lawsuit,
arbitration or proceeding between the Company or any of its subsidiaries and any
third party, any pending or future regulatory or governmental inquiry or
investigation concerning the Company or any of its subsidiaries and any other
legal, internal or business matter of or concerning the Company or any of its
subsidiaries that relates to events occurring during the period of the
Executive’s employment with the Company both under this Agreement and the Prior
Agreement and about which the Executive could reasonably be expected to have
relevant knowledge, other than a suit between the Executive, on the one hand,
and the Company or its subsidiaries, on the other hand. Such cooperation shall
include meeting with and providing information to the Company or any of its
subsidiaries or their respective attorneys, auditors or other representatives as
reasonably requested by the Company. The Company shall reimburse the Executive
for all reasonable costs and expenses incurred by the Executive in order to
comply with this Section 5.

6. TERMINATION OF EMPLOYMENT.

(a) DEATH OR DISABILITY. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Term. The Company shall be
entitled to terminate the Executive’s employment because of the Executive’s
Disability during the Term. “Disability” means (i) for purposes of the FY 2016
Equity Awards, “Disability” as defined under Section 409A of the Code and
(ii) for all other purposes under this Agreement, that the Executive is disabled
within the meaning of the Company’s long-term disability policy for salaried
employees (or any successor thereto) or, if there is no such policy in effect,
that (A) the Executive has been substantially unable, for 120 business days
within a period of 180 consecutive business days, to perform the Executive’s
duties under this Agreement, as a result of physical or mental illness or
injury, and (B) a physician selected by the Company and the Executive or the
Executive’s legal representative has determined that the Executive is totally
and permanently disabled. In the event that the Executive and the Company cannot
agree as to a physician to make such a determination, each shall appoint a
physician and those two (2) physicians shall select a third who shall make such
determination in writing. A termination of the Executive’s employment by the
Company for Disability shall be communicated to the Executive by written notice,
and shall be effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Time”), unless the Executive returns to
full-time performance of the Executive’s duties before the Disability Effective
Time. Notwithstanding the foregoing, in the event that as a result of absence
because of mental or physical incapacity the Executive incurs a “separation from
service” within the meaning of such term under Section 409A, the Executive shall
on such date automatically be terminated from employment because of Disability.

(b) TERMINATION BY THE COMPANY. The Company may terminate the Executive’s
employment during the Term for Cause or without Cause.

(i) “Cause” is defined as (A) the Executive’s willful and continued failure to
substantially perform his duties with the Company (other than any such failure
resulting from his incapacity due to physical or mental illness) that has not
been cured within thirty (30) calendar days after a written demand for
substantial performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed his duties, (B) the willful engaging
by the Executive in conduct which is demonstrably and materially injurious to
the Company or its subsidiaries, (C) the Executive’s conviction of (or plea of
nolo contendere to) any felony or any other crime involving dishonesty, fraud or
moral turpitude, (D) any violation of the Company’s policies relating to
compliance with applicable laws that has a material adverse effect on the
Company or its subsidiaries or (E) the Executive’s breach of any restrictive
covenant set forth in Section 10 hereof. For purposes of clauses (A) and (B) of
this definition, no act, or failure to act, on the Executive’s part shall be
deemed “willful” unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that his act, or failure to act, was in
the best interest of the Company.

(ii) A termination of the Executive’s employment for Cause or without Cause
shall not be effective unless it is accomplished in accordance with the
following procedures. The Board shall give the Executive written notice (“Notice
of Termination by the Board”) of its intention to terminate the Executive’s
employment, which shall (A) in the case of termination for Cause, set forth in
detail the specific conduct (including any failure to act) of the Executive that
it considers to constitute Cause and (B) propose the date, time and place
(which, in each case, shall be subject to the Executive’s approval; provided
that such approval shall not be unreasonably withheld) of the Special Board
Meeting for Termination. The “Special Board Meeting for Termination” means a
meeting of the Board called and held specifically and exclusively for the
purpose of considering the Executive’s termination of employment, that takes
place not less than forty-five (45) business days after the Executive receives
the Notice of Termination by the Board. The Board shall provide the Executive an
opportunity, together with counsel, to be heard at the Special Board Meeting for
Termination. The Executive’s termination of employment shall be effective when
and if a resolution is duly adopted at the Special Board Meeting for Termination
stating that, in the good faith opinion of at least a majority of the members of
the Board (other than the Executive), the Executive’s employment should be
terminated and, in the case of a termination for Cause, that such conduct
constitutes Cause under this Agreement.

(c) GOOD REASON. The Executive may terminate employment for Good Reason or
without Good Reason.

(i) “Good Reason” is defined as, without the Executive’s consent, (A) the
assignment to the Executive of any duties inconsistent with his status as a
Special Advisor to the Company, the removal of the Executive from the position
of Chairman of the Board prior to December 31, 2016 or a material adverse
alteration in the nature or status of the Executive’s responsibilities, unless
the Company has cured such events within ten (10) business days after the
receipt of written notice thereof from the Executive, (B) a reduction in the
Executive’s Base Salary or Target Bonus Percentage, except for across-the-board
salary reductions similarly affecting all senior executives of the Company or
(C) the relocation of the Company’s headquarters to a location more than
thirty-five (35) miles from the location of such headquarters on the Effective
Date. For the avoidance of doubt, Good Reason does not exist for purposes of the
Prior Agreement or this Agreement as a result of the Executive’s (x) resignation
as Chief Executive Officer of the Company on the Effective Date, (y) transition
to the position of Special Advisor on the Effective Date or (z) ceasing to serve
as Chairman of the Board effective December 31, 2016.

(ii) A termination of employment by the Executive for Good Reason shall be
effectuated by giving the Company written notice (“Notice of Termination for
Good Reason”) of the termination, setting forth in reasonable detail the
specific conduct of the Company that constitutes Good Reason; provided, however,
that no termination by the Executive shall be treated as a termination for Good
Reason unless the Notice of Termination for Good Reason is given within
forty-five (45) business days following the date the Executive first has
knowledge of the event or circumstance alleged to constitute Good Reason. A
termination of employment by the Executive for Good Reason shall be effective
fifteen (15) business days following the date when the Notice of Termination for
Good Reason is given, unless the event or circumstance constituting Good Reason
is remedied by the Company in accordance with the foregoing.

(iii) A termination of the Executive’s employment by the Executive without Good
Reason shall be effected by giving the Company thirty (30) calendar days advance
written notice of the termination.

(d) DATE OF TERMINATION. The “Date of Termination” means the date of the
Executive’s death, the Disability Effective Time or the date on which the
termination of the Executive’s employment by the Company for Cause or without
Cause or by the Executive for Good Reason or without Good Reason is effective. A
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits subject to Section 409A upon or following a termination of employment
unless such termination is also a “separation from service” (within the meaning
of Section 409A).

(e) REIMBURSEMENT RULES. The “Reimbursement Rules” means the requirement that
any amount of expenses eligible for reimbursement under this Agreement be made
(i) in accordance with the reimbursement payment date set forth in the
applicable provision of this Agreement providing for the reimbursement or
(ii) where the applicable provision does not provide for a reimbursement date,
thirty (30) calendar days following the date on which the Executive incurs the
expenses, but, in each case, no later than December 31 of the year following the
year in which the Executive incurs the related expenses; provided, that in no
event shall the reimbursements or in-kind benefits to be provided by the Company
in one taxable year affect the amount of reimbursements or in-kind benefits to
be provided in any other taxable year, nor shall the Executive’s right to
reimbursement or in-kind benefits be subject to liquidation or exchange for
another benefit.

7. OBLIGATIONS OF THE COMPANY UPON TERMINATION.

(a) OBLIGATIONS ON ANY TERMINATION. If the Executive’s employment hereunder
terminates for any reason, then the Executive shall be entitled to the payments
and benefits described in Section 4(a) of this Agreement (other than, except as
provided under Sections 7(c) and 7(d), Section 4(a)(3)), in each case, based on
the Executive’s service through the Date of Termination. The Company shall also
provide the Executive and/or his eligible dependents with access to retiree
medical coverage in accordance with Section 3(h).

(b) OBLIGATIONS ON A TERMINATION DUE TO DEATH OR DISABILITY. If the Executive’s
employment hereunder terminates by reason of death or Disability, then the
Company, in addition to making the payments and benefits in Section 7(a), shall
pay to the Executive, or his estate, beneficiary or legal representative, as
applicable, in a lump sum in cash within thirty (30) business days following the
Date of Termination, a pro-rata portion of the Executive’s target bonus
percentage (150%) of Base Salary at the rate in effect at the beginning of the
Fiscal Year in which the Date of Termination occurs (the “Pro-Rata Bonus”). The
Pro-Rata Bonus shall be calculated by multiplying the target bonus percentage of
Base Salary by a fraction, the numerator of which is the number of days in the
Fiscal Year that have elapsed as of the Date of Termination and the denominator
of which is the number of days in such Fiscal Year.

(c) OTHER THAN FOR CAUSE, DISABILITY, OR DEATH, OR FOR GOOD REASON. If, during
the Term, the Company terminates the Executive’s employment for any reason other
than for Cause, death or Disability, or the Executive terminates his employment
for Good Reason, then, in addition to making the payments and providing the
benefits pursuant to Section 7(a) (with the provisions applicable to the FY 2016
Equity Awards (if then outstanding) upon a termination without Cause or for Good
Reason to apply as set forth in Section 3(c)(ii)), (i) the Executive shall be
treated as having been employed through the Retirement Date for purposes of
Sections 4(b),(c),(d),(e) and (f) of this Agreement, (ii) subject to
Section 7(e) and the Executive’s compliance in all material respects with the
noncompetition covenant set forth in Section 10(b) during the applicable
Non-Competition Period, (A) on the sixtieth (60th) day following the Date of
Termination, the Company shall pay to the Executive a lump sum in cash equal to
the Base Salary that the Executive would have been paid during the period
commencing on the Date of Termination and ending on the Retirement Date (“Cash
Severance”); (B) during the period commencing on the Date of Termination and
ending on the Retirement Date, the Executive shall continue to participate in
the Company’s health and welfare plans on the same terms as immediately prior to
the Date of Termination; and (C) the Company shall pay the Executive, (x) the
annual cash bonus award under the MICP for FY 2016 as determined under Section
3(b) as though the Executive had remained employed until the Retirement Date and
(y) the annual cash bonus award under the MICP with respect to FY 2017 that the
Executive would have received under Section 3(b) if he had remained employed
until the Retirement Date (for the avoidance of doubt, in each of clauses
(x) and (y), based on the extent to which applicable performance goals have been
attained and not subject to proration due to a termination of employment prior
to the Retirement Date) and (iii) if the FY 2016 Equity Awards have not been
granted prior to the Date of Termination, the Company shall pay (A) an amount in
cash equal to the Grant Date Value of the FY 2015 Options, to be paid in a
single lump sum within thirty (30) days following the Date of Termination and
(B) subject solely to the Executive’s compliance in all material respects with
the Covenants prior to the Retirement Date, an amount in cash equal to the Grant
Date Value of the FY 2015 RSUs, which shall be paid 50% on the first Anniversary
Date and 50% on the second Anniversary Date.

(d) VOLUNTARY RESIGNATION PRIOR TO RETIREMENT DATE. If, during the Term, the
Executive voluntarily resigns prior to the Retirement Date, then, in addition to
making payments and providing benefits pursuant to Section 7(a), the Company
shall pay to the Executive the annual cash bonus award under the MICP for the
Company’s fiscal year in which the Date of Termination occurs, as determined
under the MICP and Section 3(b) of this Agreement, based on the extent to which
the applicable performance goals have been attained, and such amount shall be
prorated, as described in Section 3(b)(iii).

(e) SECTION 409A.

(i) Notwithstanding any provisions of this Agreement to the contrary, if the
Executive is a “specified employee” (within the meaning of Section 409A and
determined pursuant to procedures adopted by the Company) at the time of his
separation from service and if any portion of the payments or benefits to be
received by the Executive upon separation from service would be considered
deferred compensation under Section 409A, amounts that would otherwise be
payable pursuant to this Agreement during the six-month period immediately
following the Executive’s separation from service (the “Delayed Payments”) and
benefits that would otherwise be provided pursuant to this Agreement (the
“Delayed Benefits”) during the six-month period immediately following the
Executive’s separation from service (such period, the “Delay Period”) on account
of the Executive’s separation from service shall instead be paid or made
available on the earlier of (i) the first business day of the seventh month
following the date of the Executive’s separation from service or
(ii) Executive’s death (the applicable date, the “Permissible Payment Date”).
The Company shall also reimburse the Executive for the after-tax cost incurred
by the Executive in independently obtaining any Delayed Benefits (the
“Additional Delayed Payments”).

(ii) With respect to any amount of expenses eligible for reimbursement under
Section 4(a)(1)(iii), such expenses shall be reimbursed by the Company within
thirty (30) calendar days following the date on which the Company receives the
applicable invoice from the Executive but in no event later than December 31 of
the year following the year in which the Executive incurs the related expenses;
provided, that with respect to reimbursement relating to the Additional Delayed
Payments, such reimbursement shall be made on the Permissible Payment Date. In
no event shall the reimbursements or in-kind benefits to be provided by the
Company in one taxable year affect the amount of reimbursements or in-kind
benefits to be provided in any other taxable year, nor shall the Executive’s
right to reimbursement or in-kind benefits be subject to liquidation or exchange
for another benefit.

(iii) Each payment under this Agreement shall be considered a “separate payment”
and not of a series of payments for purposes of Section 409A.

(iv) Any Delayed Payments shall bear interest at the United States 5-year
Treasury Rate, plus 2%, which accumulated interest shall be paid to the
Executive on the Permissible Payment Date.

(f) EXECUTION OF RELEASE. As a condition of receiving any payments for which the
Executive otherwise qualifies under Section 7(c)(ii), the Executive shall be
required to execute, deliver and not revoke, a mutual Release in the form
attached hereto as Exhibit A, such Release to be delivered by the Executive and
become irrevocable no later than sixty (60) calendar days following the
Executive’s separation from service. If the Release has not been executed,
delivered and become irrevocable by the Executive within the statutory
revocation period and on or prior the sixtieth (60th) day following the
separation from service, all payments under Section 7(c)(ii) shall be forfeited.
Notwithstanding the foregoing, if the Company does not execute and deliver the
Release to the Executive within two (2) business days following the Executive’s
delivery of the Release to the Company, then any requirement for the Executive
to execute, deliver and not revoke the Release as a condition of receiving any
payments under Section 7(c)(ii) will have no effect, and the Executive shall be
entitled to receive any payments to which the Executive otherwise qualifies
under Section 7(c)(ii), and the prior execution of the Release by the Executive
shall be void and of no force or effect.

8. NON-EXCLUSIVITY OF RIGHTS. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation during the Term in any plan,
program, policy or practice provided by the Company or any of its affiliated
companies for which the Executive may qualify nor shall anything in this
Agreement limit or otherwise affect such rights as the Executive may have under
any contract or agreement with the Company or any of its affiliated companies.
Vested benefits and other amounts that the Executive is otherwise entitled to
receive under any plan, policy, practice or program of, or any contract of
agreement with, the Company or any of its affiliated companies on or after the
Date of Termination shall be payable in accordance with the terms of each such
plan, policy, practice, program, contract or agreement, as the case may be,
except as explicitly modified by this Agreement.

9. FULL SETTLEMENT. Except as provided herein, the Company’s obligation to make
the payments provided for in, and otherwise to perform its obligations under,
this Agreement shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action that the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action to mitigate the amounts payable to the
Executive under any of the provisions of this Agreement and such amounts shall
not be reduced, regardless of whether the Executive obtains other employment.

10. CONFIDENTIAL INFORMATION; NON-COMPETITION; SOLICITATION.

(a) CONFIDENTIAL INFORMATION. The Executive shall hold in a fiduciary capacity
for the benefit of the Company any and all information of the Company and its
subsidiaries that is not generally known by others with whom they compete or do
business, or with whom they plan to compete or do business and any and all
information not readily available to the public, which, if disclosed by the
Company or its subsidiaries could reasonably be of benefit to such person or
business in competing with or doing business with the Company (“Confidential
Information”). Confidential Information includes, without limitation, such
information relating to the (i) development, research, testing, manufacturing,
engineering and distribution operational processes, marketing and financial
activities, including costs, profits and sales, of the Company and its
subsidiaries, (ii) products and all formulas therefor, (iii) costs, sources of
supply, financial performance and strategic plans of the Company and its
subsidiaries, (iv) identity and special needs of the customers and suppliers of
the Company and its subsidiaries and (v) people and organizations with whom the
Company and its subsidiaries have business relationships and those
relationships. “Confidential Information” also includes comparable information
that the Company or any of its subsidiaries have received belonging to others or
which was received by the Company or any of its subsidiaries pursuant to an
agreement by the Company that it would not be disclosed. “Confidential
Information” does not include information which (A) is or becomes available to
the public generally (other than as a result of the Executive’s unauthorized
disclosure), (B) was within the Executive’s possession prior to its being
furnished to the Executive by or on behalf of the Company, provided that the
source of such information was not bound by a confidentiality agreement with or
other contractual, legal or fiduciary obligation of confidentiality to the
Company or any other party with respect to such information, (C) becomes
available to the Executive on a non-confidential basis from a source other than
the Company or its subsidiaries, provided that such source is not bound by a
confidentiality agreement with or other contractual, legal or fiduciary
obligation of confidentiality to the Company or any other party with respect to
such information, (D) was independently developed by the Executive without
reference to the Confidential Information or (E) is required by law to be
disclosed. Notwithstanding the foregoing, this Agreement is not intended to and
shall be interpreted in a manner that does not limit or restrict the Executive
from exercising any legally protected whistleblower rights (including pursuant
to Rule 21F under the U.S. Securities Exchange Act of 1934).

(b) NON-COMPETITION. During the period commencing on the Effective Date and
ending on (i) April 30, 2019 or (ii) in the event of the Executive’s termination
of employment by the Company other than for Cause or by the Executive for Good
Reason prior to the Retirement Date, April 30, 2017 (such period, the
“Non-Competition Period”), the Executive shall not, without the written consent
of the Board, serve in an executive role with respect to, any person or entity
(other than the Company) that is primarily engaged in any Competitive Business
(as defined below). “Competitive Business” shall mean any business that
materially competes with a significant operating business which the Company
(x) while the Executive is employed during the Term, is engaged in or conducting
during the Term or (y) to the extent that this Section 10(b) applies after the
Term, engaged in or conducted during the Company’s last completed fiscal year
preceding the last day of the Term and which constituted at least 30% of the net
sales of the Company and its subsidiaries for such completed fiscal year.
Notwithstanding the foregoing, the Executive may become a partner or employee
of, or otherwise acquire an interest in, a stock or business brokerage firm,
consulting or advisory firm, investment banking firm or similar organization
which, as part of its business, trades or invests in securities of Competitive
Businesses or which represents or acts as agent or advisor for Competitive
Businesses, but only on condition that the Executive shall not personally render
any services either directly to such Competitive Business or other persons or to
the Executive’s firm in connection therewith, in each case that would otherwise
be prohibited under this Section 10(b).

(c) RETURN OF PROPERTY. The Executive shall promptly return to the Company upon
the Retirement Date (or, if earlier, Date of Termination) or at any other time
the Company may so request, all notes, records, documents, files and memoranda
(including in electronic format and all copies of such materials) constituting
Confidential Information he may then possess or have under his control;
provided, however, that he may retain his personal correspondence, diaries,
rolodex (paper and electronic) and other items of a personal nature.

(d) MUTUAL NONDISPARAGEMENT. During the Non-Competition Period, (i) the
Executive shall not make, either directly or indirectly, any oral or written
negative, disparaging or adverse statements or representations of or concerning
the Company or its subsidiaries, any of their businesses, or the business
reputations or character of any of their current or former officers, directors
or management level employees and (ii) the Company shall not issue, and the
Company Parties (as defined below) shall not make, any oral or written negative,
disparaging or adverse statements or representations of or concerning the
business reputation or character of the Executive; provided, however, that
nothing herein shall prohibit (A) critical communications between the Executive
and the Company in connection with the Executive’s employment, (B) the Executive
or any Company Party from disclosing truthful information if legally required
(whether by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigative demand or similar process) or
(C) either party from acting in good faith to enforce such party’s rights under
this Agreement. For purposes of this Agreement, the term “Company Parties” shall
mean the executive officers, directors and designated spokespersons of the
Company.

(e) REASONABLENESS. The Executive acknowledges that in his capacity as the
Chairman and Special Advisor to the Company under this Agreement, and as the
Chief Executive Officer of the Company under the Prior Agreement, the Executive
has had and will have significant exposure and access to the Confidential
Information of the Company and its subsidiaries. Therefore, the Executive
acknowledges that the limitations and obligations contained in this Section 10
are, individually and in the aggregate, reasonable, valid, enforceable and
properly required by the Company and its subsidiaries, and the Company
acknowledges the same with respect to the obligations under Section 10(d).

(f) INJUNCTIVE RELIEF. The Executive acknowledges that a violation by the
Executive of any of the covenants contained in this Section 10 would cause
immeasurable and irreparable damage to the Company and its subsidiaries in an
amount that would be material but not readily ascertainable, and that any remedy
at law would be inadequate, and the Company acknowledges that any violation of
Section 10(d) would similarly cause immeasurable and irreparable damage to the
Executive. Accordingly, each party (in addition to any other rights it may have
under this Agreement) shall be entitled (without the necessity of showing
economic loss or other actual damage or posting band) to injunctive relief in
any court of competent jurisdiction for any actual or threatened violation of
any such covenant in addition to any other remedies it may have. The parties
agree that in the event that any court of competent jurisdiction shall finally
hold that any provision of Section 10 hereof is void or constitutes an
unreasonable restriction against the other party, the provisions of this
Section 10 shall not be rendered void but shall be deemed to be modified to the
minimum extent necessary to remain in force and effect for the greatest period
and to such extent as such arbitrator or court may determine constitutes a
reasonable restriction under the circumstances.

11. DISPUTE RESOLUTION. Except for the Executive’s and the Company’s right to
seek injunctive relief as set forth in Section 10(f), all disputes arising
under, related to, or in connection with this Agreement shall be settled by
expedited arbitration conducted before a panel of three (3) arbitrators sitting
in Hartford, Connecticut, in accordance with the rules of the American
Arbitration Association then in effect. The decision of the arbitrators in that
proceeding shall be binding on the Company and the Executive. Judgment may be
entered on the award of the arbitrators in any court having jurisdiction. Each
party shall bear its own costs and expenses (including legal fees) in connection
with any arbitration proceeding instituted hereunder; provided, however, that if
the Executive prevails in the arbitration, his costs and expenses shall be
promptly reimbursed by the Company. The reimbursement provided for in this
Section 11 shall be made as soon as practicable following the resolution of such
contest or dispute (whether or not appealed) to the extent the Company received
reasonable written evidence of such fees and expenses, but in any event no later
than within thirty (30) calendar days following the date on which such consent
or dispute (whether or not appealed) is resolved.

12. ASSIGNMENT; SUCCESSORS. This Agreement is personal to the Executive and,
without the prior written consent of the Company, shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors. In addition to any obligations
imposed by law upon any successor to the Company, the Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession and benefits had taken place. Failure of the Company to
obtain such assumption and agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle the Executive
to compensation from the Company in the same amount and on the same terms as the
Executive would be entitled to hereunder if the Executive were to terminate the
Executive’s employment for Good Reason.

13. MISCELLANEOUS.

(a) GOVERNING LAW. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Connecticut, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified except by a written agreement executed by the parties
hereto or their respective successors and legal representatives.

(b) NOTICES. All notices and other communications under this Agreement shall be
in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

If to the Executive:

At his address on file with the Company

If to the Company:

Stanley, Black & Decker, Inc.
1000 Stanley Drive
New Britain, Connecticut 06053
Facsimile: 860-827-3911
Attention: Bruce H. Beatt, Senior Vice President, General Counsel and Secretary

With a copy to:

Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, New York 10019
Attention: Eric W. Hilfers, Esq.

or to such other address as either party furnishes to the other in writing in
accordance with this paragraph (b) of Section 13. Notices and communications
shall be effective when actually received by the addressee.

(c) SEVERABILITY. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.

(d) LEGAL FEES. The Company shall pay directly or reimburse the Executive for
reasonable legal fees and expenses incurred in connection with the negotiation
and preparation of this Agreement. Such payment or reimbursement by the Company
shall be subject to the Reimbursement Rules.

(e) WITHHOLDING. Notwithstanding any other provision of this Agreement, the
Company may withhold from amounts payable under this Agreement all federal,
state, local and foreign taxes that are required to be withheld by applicable
laws or regulations.

(f) WAIVER. The Executive’s or the Company’s failure to insist upon strict
compliance with any provisions of, or to assert any right under, this Agreement
shall not be deemed to be a waiver of such provision or right or of any other
provision of or right under this Agreement.

(g) ENTIRE AGREEMENT. The Executive and the Company acknowledge that this
Agreement (together with the Exhibit A hereto) constitutes the entire
understanding of the parties with respect to the subject matter hereof and
supersede any other prior agreement or other understanding, whether oral or
written, express or implied, between them concerning, related to or otherwise in
connection with, the subject matter hereof and that, following the date hereof,
no such agreement or understanding shall be of any further force or effect;
provided that the CIC Severance Agreement shall remain in full force and effect.

(h) SECTION 409A. To the extent applicable, it is intended that the compensation
arrangements under this Agreement be in full compliance with Section 409A. This
Agreement shall be construed in a manner to give effect to such intention. The
subject matter of this Agreement involves complex and substantial tax
considerations. The Executive acknowledges that he has been afforded adequate
opportunity to consult and that he has consulted with his own tax adviser with
respect to this Agreement. The Company makes no warranties or representations
whatsoever to the Executive regarding the tax consequences of any item of
compensation subject to this Agreement and which is paid in accordance with the
terms of this Agreement.

(i) SURVIVAL OF TERMS. To the extent necessary to effectuate the terms of this
Agreement, terms of this Agreement which must survive the termination of the
Executive’s employment or the termination of this Agreement shall so survive.

(j) COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, and said counterparts shall constitute but
one and the same instrument.

(k) EACH PARTY THE DRAFTER. This Agreement and the provisions contained in it
shall not be construed or interpreted for or against any party to this Agreement
because that party drafted or caused that party’s legal representative to draft
any of its provisions.

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization of its Board, the Company has caused this
Agreement to be executed in its name on its behalf, all as of the day and year
first above written, to become effective as of the Effective Date.

STANLEY BLACK & DECKER, INC.

By:                                             
Name: Bruce H. Beatt
Title: Senior Vice President, General Counsel & Secretary




JOHN F. LUNDGREN

By:                                                
Name: John F. Lundgren

 
 
 
 

[Signature Page to Executive Retirement Agreement]

 
 

                                                                          Grant
  Grant Size                                   Grant Expiration Date Type with
Subtype   Grant Date   (Shares)   Grant Price   Vesting (1)   Exercisable Amount
  Outstanding Amount   (2)        
NQ Options
    12/08/2011       75,000     $ 64.785     vested             75,000          
    75,000       12/08/2021  
NQ Options
    12/06/2012       75,000     $ 70.610     4 year SL             56,250      
        75,000       12/06/2022  
NQ Options
    12/05/2013       75,000     $ 79.700     4 year SL             37,500      
        75,000       12/05/2023  
NQ Options
    12/05/2014       75,000     $ 95.180     4 year SL             18,750      
        75,000       12/05/2024  
NQ Options
    12/04/2015       75,000     $ 109.245     4 year SL             0          
    75,000       12/04/2025  
RSU
    12/06/2012       25,000       N/A     4 year SL                            
6,250       N/A  
RSU
    12/05/2013       21,429       N/A     4 year SL             N/A            
  10,715       N/A  
RSU
    12/05/2014       21,429       N/A     4 year SL             N/A            
  16,072       N/A  
RSU
    12/04/2015       18,750       N/A     4 year SL             N/A            
  18,750       N/A  
 
                          Cliff on settlement                                  
     
 
                          date, following 3                                    
   
 
                          year performance                                      
 
Performance Share
                          period based on                                      
 
Units
    02/17/2014       47,959       N/A     performance             N/A          
    47,959       N/A  
Performance Share Units
    02/17/2015       41,284       N/A                       N/A              
41,284       N/A  
Performance Share Units
    02/17/2016       43,490       N/A                       N/A              
43,490       N/A  

John F. Lundgren – Outstanding Equity Awards
(as of July 12, 2016)



(1)   Stock options and restricted stock units (RSUs) are subject to 4-year
straight-line (SL) vesting (i.e., vest 25% on each anniversary date of grant).
Vesting for stock options and RSUs also occurs upon death, Disability, or
Retirement (as defined in the applicable award agreement), as indicated in the
applicable award agreement. In the case of Performance Share Units (PSUs), the
above Table reflects the target shares granted. The pro rata payout of PSUs will
be based on the number of complete months of service during the 3-year
performance period. The foregoing description is qualified in all respects by
reference to the award agreement pursuant to which the applicable award has been
granted to the Executive.



(2)   Stock options will remain exercisable until the grant expiration date set
forth in this column following the termination of the Executive’s employment for
any reason other than by the Company for Cause.

EXHIBIT A
EXECUTIVE RETIREMENT AGREEMENT
MUTUAL RELEASE

(a) John F. Lundgren (“Releasor”) for and in consideration of benefits provided
pursuant to an Executive Retirement Agreement Stanley Black & Decker, Inc.
entered into on July 21, 2016 (the “Retirement Agreement”), does for himself and
his heirs, executors, administrators, successors and assigns, hereby now and
forever, voluntarily, knowingly and willingly release and discharge Stanley
Black & Decker, Inc. and its parents, subsidiaries and affiliates (collectively,
the “Company Group”), together with their respective present and former
partners, officers, directors, employees and agents, and each of their
predecessors, heirs, executors, administrators, successors and assigns (but as
to any partner, officer, director, employee or agent, only in connection with,
or in relationship to, his to its capacity as a partner, officer, director,
employee or agent of the Company and its subsidiaries or affiliates and not in
connection with, or in relationship to, his or its personal capacity unrelated
to the Company or its subsidiaries or affiliates) (collectively, the “Company
Releasees”) from any and all charges, complaints, claims, promises, agreements,
controversies, causes of action and demands of any nature whatsoever, known or
unknown, suspected or unsuspected, which against the Company Releasees, jointly
or severally, Releasor or Releasor’s heirs, executors, administrators,
successors or assigns ever had or now have by reason of any matter, cause or
thing whatsoever arising from the beginning of time to the time Releasor
executes this release arising out of or relating in any way to Releasor’s
employment or director relationship with the Company, or the termination
thereof, including but not limited to, any rights or claims arising under any
statute or regulation, including the Age Discrimination in Employment Act of
1967, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991,
the Americans with Disabilities Act of 1990, or the Family and Medical Leave Act
of 1993, each as amended, or any other federal, state or local law, regulation,
ordinance or common law, or under any policy, agreement, understanding or
promise, written or oral, formal or informal, between any Company Releasee and
Releasor. Releasor shall not seek or be entitled to any recovery, in any action
or proceeding that may be commenced on Releasor’s behalf in any way arising out
of or relating to the matters released under this Release. Notwithstanding the
foregoing, nothing herein shall release any Company Releasee from any claim or
damages based on (i) the Releasor’s rights under the Retirement Agreement,
(ii) any right or claim that arises after the date the Releasor executes this
release, (iii) the Releasor’s eligibility for indemnification in accordance with
applicable laws or the certificate of incorporation or by-laws of the Company
(or any affiliate or subsidiary) or any applicable insurance policy, with
respect to any liability the Releasor incurs or incurred as a director, officer
or employee of the Company or any affiliate or subsidiary (including as a
trustee, director or officer of any employee benefit plan) or (iv) any right the
Releasor may have to obtain contribution as permitted by law in the event of
entry of judgment against the Releasor as a result of any act or failure to act
for which the Releasor and the Company or any affiliate or subsidiary are held
jointly liable.

(b) Releasor has been advised to consult with an attorney of Releasor’s choice
prior to signing this release, has done so and enters into this release freely
and voluntarily.

(c) Releasor has had in excess of twenty-one (21) calendar days to consider the
terms of this release. Once Releasor has signed this release, Releasor has seven
(7) additional days to revoke Releasor’s consent and may do so by writing to the
Company as provided in Section 13(b) of the Retirement Agreement. Releasor’s
release shall not be effective, and no payments or benefits shall be due under
Section 7(c) of the Retirement Agreement, until the eighth day after Releasor
shall have executed this release (the “Revocation Date”) and returned it to the
Company, assuming that Releasor has not revoked Releasor’s consent to this
release prior to the Revocation Date.

(d) The Company, for and in consideration of the Releasor’s covenants under the
Retirement Agreement, on behalf of itself and the other members of the Company
Group and any other Company Releasee, their respective successors and assigns,
and any and all other persons claiming through any member of the Company Group
or such other Company Releasee, and each of them, does hereby now and forever,
voluntarily, knowingly and willingly release and discharge, the Releasor and
dependents, administrators, agents, executors, successors, assigns, and heirs,
from any and all charges, complaints, claims, promises, agreements,
controversies, causes of action and demands of any nature whatsoever, known or
unknown, suspected or unsuspected, which against the Releasor, jointly or
severally, the Company and each other member of the Company Group or any other
Company Releasee, their respective successors and assigns, and any and all other
persons claiming through any member of the Company Group or such other Company
Releasee ever had or now have by reason of any matter, cause or thing whatsoever
arising from the beginning of time to the time the Company executes this release
arising out of or relating to the Releasor’s employment or director relationship
with the Company or the termination thereof, including, but not limited to, any
claim, demand, obligation, liability or cause of action arising under any
federal, state or local employment law or ordinance, tort, contract or breach of
public policy theory or alleged violation of any other legal obligation.
Notwithstanding the foregoing, nothing herein shall release the Releasor and his
dependents, administrators, agents, executors, successors, assigns, and heirs,
(i) in respect of the Company’s rights under the Retirement Agreement, or
(ii) from any claims or damages based on any right or claim that arises after
the date the Company executes this release.

(e) The Company’s release shall become effective on the Revocation Date,
assuming that Releasor shall have executed this release and returned it to the
Company and has not revoked Releasor’s consent to this release prior to the
Revocation Date.

(f) In the event that any one or more of the provisions of this release shall be
held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remainder of this release shall not in any way be affected
or impaired thereby.

This release shall be governed by the law of the State of Connecticut without
reference to its choice of law rules.

STANLEY BLACK & DECKER, INC.

By:
Name:
Title:


Signed as of this          day of                       .

 
 
 

RELEASOR:

John F. Lundgren

Signed as of this          day of                       .

